                                                                          Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

JOHN BRIER, et al.,

      Plaintiffs,

v.                                             CASE NO. 3:16cv142-MCR-CJK

KEITH DE CAY,

     Defendant.
____________________________/

                                    ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated February 21, 2019. ECF No. 71. The parties have been

furnished a copy of the Report and Recommendation and afforded an opportunity to

file objections pursuant to Title 28, United States Code, Section 636(b)(1). I have

made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections thereto

timely filed, I have determined the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
                                                                                Page 2 of 2

       2.     Plaintiffs are entitled to recover from defendant $73,815.00 in

attorneys’ fees and $400.00 in costs.

       3.     Defendant shall remit the above amounts to plaintiffs, through

plaintiffs’ counsel, within 30 days of the date of this Order.

       4.     The Clerk shall close the file for administrative purposes and, upon

the expiration of sixty (60) days without activity, close the case in its entirety for all

purposes.

       DONE AND ORDERED this 25th day of March 2019.




                                          s/   M. Casey Rodgers
                                         M. CASEY RODGERS
                                         UNITED STATES DISTRICT JUDGE




Case No. 3:16cv142-MCR-CJK
